Citation Nr: 1411437	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2010, the Board remanded the matter for further development and adjudication.  In June 2013, the Board denied the claim of entitlement to an evaluation in excess of 10 percent for the service-connected hypertension; consequently, the matter is no longer in appellate status.  The Board also remanded the claim for TDIU for additional development.  The matter has been returned to the Board and is now ready for appellate disposition.


FINDINGS OF FACT

1.  The service-connected disabilities are rated as follows: 60 percent for hidradenitis suppurativa; 10 percent for hypertension; and 10 percent for donor site scars of the thighs; the combined evaluation for compensation is 70 percent. 

2.  Affording the Veteran all reasonable doubt, the service-connected disabilities are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating by reason of service-connected disabilities are met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran will have the opportunity to appeal the assignment of the effective date if he disagrees with this downstream matter which will be determined by the RO in the course of implementing the grant of TDIU.

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A TDIU rating is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU rating may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.

Here, service connection currently is in effect as follows: 60 percent disabled for hidradenitis suppurativa; 10 percent disabled for hypertension; and 10 percent disabled for donor site scars of the thighs.  His combined evaluation for compensation is 70 percent.  Therefore, the Veteran does meet the specific percentage requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 4.26.  

The Board additionally finds that he is in fact unemployable by reason of his service-connected hidradenitis suppurativa, which is shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.

Significantly, the record documents that the Veteran was a real estate salesman prior to his self-employment performing tree removal services.  In a March 2006 letter, a tree service company indicated that the Veteran had worked for them for years as an independent contractor, but that recently the Veteran was not able to work when called upon as a result of "sores that won't heal and general declining health."  In April 2006, the Veteran indicated that he shut down the tree removal business because he was no longer able to work due to his health. 

Specifically, the Veteran contends that he is unemployable due to his hidradenitis suppurativa.  In various statements the Veteran alleges that the following symptoms/manifestations render him unemployable: drainage from his legs, backside and neck that will not heal; pain and numbness in his legs and feet; difficulty walking, standing, and sitting due to pain; bleeding through his clothes; and staining furniture if bleeding while sitting. 

A review of the other pertinent medical evidence of record shows the December 2010 VA examiner opined the Veteran's hidradenitis suppurativa "is at least as likely as not causing the Veteran to obtain gainful employment."  The examiner noted the Veteran had extensive history of hidradenitis suppurativa with multiple drainage and skin graft in his groin area.  He also had multiple abscess removals.  The Board is aware this opinion is unclear; however, the same examiner provided an addendum opinion in April 2012.  The examiner clarified that the hidradenitis suppurativa did not make him unemployable because the Veteran "should be able to find employment which he does not have to sit for a prolonged period of time."  The examiner further indicated the Veteran could find a job with light duty or as a greeter.  

However, after VA examination in November 2013, the examiner found that the Veteran would be unable to secure and maintain substantially gainful physical
employment because of this skin condition.  This was because he still had active disease and had extensive scarring and resection of tissue in his perineal area, which would preclude him from physical labor.  The examiner indicated that because seepage was no longer a problem, this should not affect his ability to perform sedentary labor.  

These two opinions are in contrast to each other.  The November 2013 VA examiner indicated the Veteran could perform sedentary labor, however, the 2012 VA opinion indicates the Veteran would not be able to sit for prolonged periods of time.  The 2012 opinion would be consistent with the Veteran's credible statements that he has difficulty sitting due to pain.  It would appear that light duty, to include work as greeter would also be precluded as result of the complaints of pain and numbness in his legs and feet, as well as difficulty walking or standing. 

While the Board acknowledges that the Veteran has additional problems with nonservice-connected disabilities to include, but not limited to, diabetes, depression, and alcoholism, there is no evidence of record that they produce a significant level of impairment higher than that due to the service-connected hidradenitis suppurativa.  The Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service- connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182   (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140   (1996).   Moreover, though in 2010 the VA examiner felt that the Veteran's history of alcohol abuse and loss of license due to driving under the influence (DUI) may have rendered the Veteran unable to obtain gainful employment, in the February 2012 addendum opinion, the examiner clarified and found that the Veteran could still find a job with those legal problems. 

As indicated in his January 2006 application for benefits, the Veteran has not worked since 2000.  The Board has found the Veteran's statements as to symptoms and manifestations rendering him unemployable, notably drainage that will not heal, pain and numbness in his legs and feet, and difficulty walking, standing, and sitting due to pain, credible and consistent with VA outpatient treatment records showing continued treatment (including surgical revision) for such complaints.  

The evidence is at least in equipoise, in particular the VA opinions, as to whether the Veteran is precluded from following a substantially gainful occupation, thus, affording the Veteran all reasonable doubt, a TDIU rating by reason of service-connected disabilities is warranted.  38 C.F.R. § 3.102.   


ORDER

Entitlement to TDIU is warranted.  The appeal is granted, subject to the regulations governing the payment of VA monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


